 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 12th day of March,
2010 (the “Effective Date”), by and between Nature’s Sunshine Products, Inc., a
Utah Corporation, having its principal place of business in Provo, Utah (“the
Company” or “NSP”) and Michael Dean (“Executive”).

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.                                       Employment.

 

1.1.                              Positions and Duties.

 

1.1.1.                     Initial Position.  Beginning on the Effective Date,
Executive will initially serve as the CEO-Elect of the Company, reporting
directly to the Company’s Board of Directors (“Board”).  He will have such
duties, responsibilities, powers and authorities as assigned to him by the
Board.

 

1.1.2.                     President and Chief Executive Officer.  Effective
July 1, 2010, Executive will serve as the President and Chief Executive Officer
of the Company, reporting directly to the Board.  In addition, without
additional compensation, if requested by the Company, and upon the consent of
Executive, which consent will not be unreasonably withheld, Executive will serve
in other officer positions of the Company and its subsidiaries.

 

1.1.3.                     Duties.  Executive shall devote his best efforts and
substantially all of his business time and services to the Company to perform
such duties as may be customarily incident to such positions of an enterprise of
the size and nature of the Company and as may reasonably be assigned from time
to time by the Board of the Company or the Company, as the case may be. 
Executive will render his services hereunder to the Company, shall use his best
efforts, judgment and energy in the performance of the duties assigned to him,
and shall abide by the Company’s Code of Conduct and any other applicable
Company policies, and shall comply with any and all applicable laws, including
but not limited to insider trading/reporting requirements and the policies and
procedures as may be set forth in the employee handbook, manuals and other
materials provided by the Company.  Nothing in this Section 1.1.3 will prevent
Executive from attending to other personal business interests to the extent such
attention does not interfere with his duties as outlined herein.

 

1.2.                              Place of Performance. Executive shall perform
his services hereunder at the Company’s executive offices in Provo, Utah;
provided, however, that Executive will be required to travel from time to time
as reasonably required for business purposes.

 

2.                                       Compensation and Benefits.

 

2.1.                              Base Salary. Executive shall receive an annual
salary of $400,000.00 paid in accordance with the Company’s payroll practices,
as in effect from time to time.  Base salary shall be subject to review on at
least an annual basis by the Board. Executive understands that no

 

--------------------------------------------------------------------------------


 

further compensation will be given for his/her name being used as an officer or
shareholder of any corporation, subsidiary or branch.

 

2.2.                              Discretionary Bonus.  Executive shall also be
eligible to participate in the Company’s executive bonus program or any
successor program (the “EBP”) and receive a discretionary bonus for each
calendar year of up to one hundred percent (100%) of his base salary for such
year.  Payment of any bonus under the EBP is in sole discretion of the Board and
such payments will be made in accordance with the terms of the EBP, but in no
event earlier than January 1 or later than March 31 of the calendar year
following the calendar year for which that bonus is earned.

 

2.3.                              Employee Benefits. Executive will be eligible
to participate in retirement/savings, health insurance, term life insurance,
long term disability insurance and other employee benefit plans, policies or
arrangements maintained by the Company for its employees generally and, at the
discretion of the Board, in incentive plans, stock option plans and change in
control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements. 
The benefits in which Executive shall be eligible to participate as of the
Effective Date are set forth in Exhibit B hereto.

 

2.4.                              Stock Options.  On the Effective Date, the
Company shall grant to Executive an option (the “Option”) to purchase 200,000
shares of NSP common stock under the Company’s 2009 Stock Incentive Plan (the
“Plan”).  The Option will have an exercise price per share equal to the closing
price of NSP common stock on the grant date.  The Option will become exercisable
with respect to (i) 150,000 shares in three equal annual installments upon
Executive’s completion of each year of employment over the three (3)-year period
measured from the Effective Date, (ii) 16,666 shares upon the Company achieving
a 6% operating income margin, based on the Company’s financial results as
reported in local currencies, for four (4) out of five (5) consecutive fiscal
quarters commencing on or after April 1, 2010, provided Executive remains
employed with the Company through the last day of the last fiscal quarter in
which the performance goal is achieved; (iii) 16,666 shares upon the Company
achieving an 8% operating income margin, based on the Company’s financial
results as reported in local currencies, for four (4) out of five
(5) consecutive fiscal quarters commencing on or after April 1, 2010, provided
Executive remains employed with the Company through the last day of the last
fiscal quarter in which the performance goal is achieved; and (iv) 16,667 shares
upon the Company achieving a 10% operating income margin, based on the Company’s
financial results as reported in local currencies, for four (4) out of five
(5) consecutive fiscal quarters commencing on or after April 1, 2010, provided
Executive remains employed with the Company through the last day of the last
fiscal quarter in which the performance goal is achieved.  The Option will have
a term of ten (10) years subject to earlier termination upon Executive’s
termination of employment as set forth in the form Stock Option Agreement under
the Plan.  The remaining terms of the Option shall be as set forth in such Stock
Option Agreement.  The Company represents that the Options shall be covered by a
valid Form S-8 Registration Statement and that the Company will maintain such
coverage throughout the life of the Option.

 

2

--------------------------------------------------------------------------------


 

3.                                       Indemnification; D&O Insurance.  The
Company will indemnify Executive for and hold Executive harmless from and
against any and all losses, costs, damages or expenses (including attorneys’
fees) arising out of any claim or legal proceeding brought against Executive,
relating in any way to services performed by Executive for the Company.  This
indemnification provision is intended to be broadly interpreted and to provide
for indemnification to the full extent permitted by law.  The Company will
maintain directors’ and officers’ liability insurance in amounts and on terms
reasonable and customary for similarly situated companies.  The Company
represents that it currently maintains $25,000,000.00 in directors’ and
officers’ liability insurance, which level of insurance the Company will
maintain during the term of this Agreement.

 

4.                                       Expenses.

 

4.1.                                  Reimbursement of Business Expenses.  In
accordance with the Company’s normal policies for expense reimbursement, the
Company shall reimburse Executive for all reasonable travel, entertainment and
other expenses incurred or paid by Executive in connection with, or related to,
the performance of Executive’s duties, responsibilities or services under this
Agreement, upon presentation of documentation, including expense statements,
vouchers and/or such other supporting information as the Company may request.

 

4.2.                                  Reimbursement of Relocation/Commuting
Expenses.

 

4.2.1.                     The Company shall reimburse Executive for reasonable
moving expenses incurred by Executive in connection with the relocation of
Executive and his family from the Los Angeles, California area to the Salt Lake
City/Provo, Utah area.  However, in order to qualify for such reimbursement, the
relocation expenses must be incurred not later than September 1, 2010.  The
reasonable moving expenses eligible for reimbursement under this Section 4.2.1
are set forth in Exhibit B.

 

4.2.2.                     During the period between the Effective Date and
September 1, 2010, and prior to Executive’s relocation to the Salt Lake
City/Provo, Utah area, the Company shall reimburse Executive for reasonable
commuting expenses between Executive’s home in Los Angeles and the Company’s
principal offices and reasonable dining and lodging/temporary housing expenses.

 

4.3.                                  Conditions to Reimbursement.  Executive
must submit proper documentation for each relocation and reimbursable expense
eligible for reimbursement under this Section 4 within sixty (60) days after the
later of (i) Executive’s incurrence of such expense or (ii) Executive’s receipt
of the invoice for such expense.  If such expense qualifies hereunder for
reimbursement, then the Company will reimburse Executive for that expense within
ten (10) business days thereafter.  Each reimbursement must be made no later
than the end of the calendar year following the calendar year in which the
expense was incurred. The amount of reimbursements in any calendar year shall
not affect the expenses eligible for reimbursement in any other taxable year. 
Executive’s right to reimbursement may not be liquidated or exchanged for any
other benefit.

 

3

--------------------------------------------------------------------------------


 

5.                                       Termination.  Upon cessation of his
employment with the Company, Executive will be entitled only to such
compensation and benefits as described in this Section 5.

 

5.1.                              Termination without Cause.  The Company may
terminate Executive’s employment at any time without Cause (as defined below). 
If Executive’s employment by the Company is terminated by the Company without
Cause, Executive will be entitled to:

 

5.1.1.                     payment of all accrued and unpaid base salary through
the date of such termination;

 

5.1.2.                     provided the Release under Section 5.2 has been
executed and become effective and enforceable in accordance with its terms
following expiration of the applicable revocation period and Executive complies
with the Restrictive Covenants (as set forth in Section 6), monthly severance
payments equal to one-twelfth of Executive’s base salary as of the date of such
termination for a period equal to twelve (12) months (the “Severance Period”). 
The first such payment will be made on the sixtieth (60th) day following
Executive’s “separation from service” (as such term is defined under Internal
Revenue Code Section 409A (“Code Section 409A”) and the Treasury Regulations
thereunder and the remaining payments will be made in accordance with the
Company’s normal payroll schedule for salaried employees; and

 

5.1.3.                     provided the Release under Section 5.2 has been
executed and become effective and enforceable in accordance with its terms
following expiration of the applicable revocation period and Executive complies
with the Restrictive Covenants (as set forth in Section 6), the Company will
reimburse Executive for the cost he incurs for continuation of Executive’s
health insurance coverage under COBRA (and for his or her family members if
Executive provided for their coverage during his or her employment) during the
Severance Period and in accord with the NSP plan applicable to NSP employees
currently in effect.  Executive shall, within thirty (30) days after each
monthly COBRA payment during the Severance Period for which he is entitled to
reimbursement in accordance with the foregoing, submit appropriate evidence of
such payment to the Company, and the Company shall reimburse Executive, within
ten business days following receipt of such submission.  During the period such
health care coverage remains in effect hereunder, the following provisions shall
govern the arrangement:  (i) the amount of the COBRA costs eligible for
reimbursement in any one (1) calendar year of coverage will not affect the
amount of such costs eligible for reimbursement in any other calendar year for
which such reimbursement is to be provided hereunder; (ii) no COBRA costs will
be reimbursed after the close of the calendar year following the calendar year
in which those costs were incurred; and (iii) Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit.  In the event the Company’s reimbursement of the reimbursable portion
of any COBRA payment hereunder results in Executive’s recognition of taxable
income (whether for federal, state or local income tax purposes), the Company
will report such taxable income as taxable W-2 wages and collect the applicable
withholding taxes, and Executive will be responsible for the payment of any
additional income tax liability resulting from such coverage.

 

5.2.                              Release and Restrictive Covenants. 
Notwithstanding any provision of this Agreement, the payments and benefits
described above are conditioned on Executive’s execution and delivery to the
Company of a release substantially identical to that attached hereto as Exhibit

 

4

--------------------------------------------------------------------------------


 

A in a manner consistent with the requirements of the Older Workers Benefit
Protection Act, if applicable, and any applicable state law (the “Release”).  In
addition, the continuation of the payments and benefits described above is
conditioned on Executive’s compliance with the Restrictive Covenants set forth
in Section 6 of this Agreement.  A breach of these Restrictive Covenants by the
Executive shall constitute a breach of this Agreement, which shall relieve the
Company of any further obligation under this Agreement.

 

5.3.                              Termination for Cause.  The Company may
terminate Executive’s employment immediately for Cause.  If Executive’s
employment with the Company is terminated by the Company for Cause then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such termination.  To
terminate Executive’s employment for Cause, the Board must determine in good
faith that Cause has occurred.

 

“Cause” means:

 

a)                                      conviction of, or the entry of a plea of
guilty or no contest to, a felony or any crime that may materially adversely
affect the business, standing or reputation of the Company;

 

b)                                     dishonesty, fraud, embezzlement or other
misappropriation of funds;

 

c)                                      material breach of this Agreement; or

 

d)                                     willful refusal to perform the lawful and
reasonable directives of the Board.

 


5.4.                              TERMINATION FOR GOOD REASON.  EXECUTIVE SHALL
HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT WITH THE COMPANY FOR GOOD REASON. 
FOR PURPOSES OF THIS AGREEMENT, EXECUTIVE’S TERMINATION FOR GOOD REASON WILL BE
DEEMED TO OCCUR IF (I) WITHOUT EXECUTIVE’S EXPRESS WRITTEN CONSENT, THERE IS A
MATERIAL BREACH BY THE COMPANY OF ANY MATERIAL CONTRACTUAL OBLIGATION TO
EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT OR EXECUTIVE’S DUTIES OR
RESPONSIBILITIES AS SET FORTH IN THIS AGREEMENT ARE MATERIALLY DIMINISHED;
(II) EXECUTIVE PROVIDES WRITTEN NOTICE OF SUCH BREACH OR DIMINUTION TO THE
COMPANY WITHIN THIRTY (30) DAYS OF EXECUTIVE’S KNOWLEDGE OF THE OCCURRENCE OF
THE BREACH OR DIMINUTION; (III) THE COMPANY FAILS TO CURE THE BREACH OR
DIMINUTION WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE AND
(IV) EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE COMPANY WITHIN THIRTY (30)
DAYS FOLLOWING THE EXPIRATION OF SUCH CURE PERIOD.  UPON SUCH TERMINATION FOR
GOOD REASON, EXECUTIVE WILL BE ENTITLED TO THE SAME BENEFITS SET FORTH IN
SECTION 5.1 OF THIS AGREEMENT AS IF HIS EMPLOYMENT WAS TERMINATED BY THE COMPANY
WITHOUT CAUSE, PROVIDED EXECUTIVE COMPLIES WITH THE RELEASE AND RESTRICTIVE
COVENANT REQUIREMENTS SET FORTH IN SECTION 5.2 OF THIS AGREEMENT.


 

5.5                                 Resignation by Executive Without Good
Reason.  Executive may resign his/her employment other than for Good Reason by
giving the Company four weeks’ notice of said resignation.  If Executive
resigns, then the Company’s obligation to Executive will be limited solely to
the payment of accrued and unpaid base salary through the date of such
termination.

 

5

--------------------------------------------------------------------------------


 

5.6                                 Termination upon Death or Incapacity of
Executive.  Executive’s employment with the Company shall terminate upon the
death or incapacity of Executive.  In the event of termination of Executive’s
employment by reason of Executive’s death or incapacity, the provisions
governing termination without Cause, above, shall apply.  “Incapacity” shall
mean that the Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or that the Executive has been determined to
be totally disabled by the Social Security Administration.

 

5.7                                 Foreign Entities.  Without regard to the
circumstances of Executive’s termination from employment, Executive hereby also
covenants that upon termination, if she/he is listed as an officer, director,
partner, secretary or shareholder on any corporation, subsidiary or branch on
behalf of Nature’s Sunshine Products, Inc. or any related entity, he/she will
sign over any and all rights to stock (except Company stock and stock rights
that Executive holds personally) and/or resign as an officer or director prior
to departure from the Company as required by the law applicable to the entity or
by that entity’s procedural requirements.

 

6.                                       Restrictive Covenants.  In recognition
of the compensation and other benefits provided to Executive pursuant to this
Agreement, Executive agrees to be bound by the provisions of this Section (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of Executive’s employment is initiated
by the Company or Executive, and without regard to the reason for that
termination or cessation.

 

6.1.                              Covenant Not To Compete.  Executive covenants
that, during his employment by the Company and for a period of twelve (12)
months following immediately thereafter, (the “Restricted Period”), Executive
will not do any of the following, directly or indirectly:

 

6.1.1.                     engage, be employed by, participate in, plan for or
organize any Competing Business of the Company or any subsidiary or joint
venture of the Company; “Competing Business” means any business enterprise that
distributes through a multilevel marketing program or that engages in any
activity that competes anywhere in the world with any activity in which the
Company is then engaged, including sales or distribution of  herbs, vitamins or
nutritional supplements or any product, which the Company sells or distributes
at the time of Executive’s termination;

 

6.1.2.                     become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business. Notwithstanding the foregoing, Executive may hold up to 2% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

6.1.3.                     influence or attempt to influence any employee, sales
leader, manager, coordinator, consultant, supplier, licensor, licensee,
contractor, agent, strategic partner, distributor, customer or other person to
terminate his or her employment with the Company or modify any written or oral
agreement, relationship, arrangement or course of dealing the Company; or

 

6

--------------------------------------------------------------------------------


 

6.1.4.                     solicit for employment or employ or retain (or
arrange to have any other person or entity employ or retain) any person who has
been employed or retained by any member of the Company within the preceding
twelve (12) months. For this purpose, advertisements for employment placed in
newspapers of general circulation will not be considered solicitation.

 

6.1.5.                     Extension of Restrictive Covenants.  The Company may
elect to extend the twelve (12) month post-termination non-compete and
non-solicitation period by up to twelve (12) additional months by delivering
written notice of such extension to Executive at least thirty (30) days prior to
the end of that twelve (12) month period and by making monthly payments to
Executive for the number of months equal to the length of the extension
specified by the Company in its notice to the Executive.  The amount of each
such additional monthly payment will be equal to one-twelfth of the base salary
in effect at the time of Executive’s termination of employment.

 

6.2.                              Confidentiality.  Executive recognizes and
acknowledges that the Proprietary Information (as defined below) is a valuable,
special and unique asset of the business of the Company.  As a result, both
during the Term and thereafter, Executive will not, without the prior written
consent of the Company, for any reason divulge to any third-party or use for
his/her own benefit, or for any purpose other than the exclusive benefit of the
Company, any Proprietary Information.  Notwithstanding the foregoing, if
Executive is compelled to disclose Proprietary Information by court order or
other legal process, to the extent permitted by applicable law, he shall
promptly so notify the Company so that it may seek a protective order or other
assurance that confidential treatment of such Proprietary Information shall be
afforded, and Executive shall reasonably cooperate with the Company in
connection therewith.  If Executive is so obligated by court order or other
legal process to disclose Proprietary Information, Executive will disclose only
the minimum amount of such Proprietary Information as is necessary for Executive
to comply with such court order or other legal process.

 

6.3.                              Property of the Company.

 

6.3.1.                     Proprietary Information.  All right, title and
interest in and to Proprietary Information will be and remain the sole and
exclusive property of the Company.  Executive will not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of or containing Proprietary
Information, or other materials or property of any kind belonging to the Company
unless necessary or appropriate in the performance of his duties to the
Company.  If Executive removes such materials or property in the performance of
his duties, he will return such materials or property promptly after the removal
has served its purpose.  Executive will not make, retain, remove and/or
distribute any copies of any such materials or property, or divulge to any third
person the nature of and/or contents of such materials or property, except to
the extent necessary to perform his/her duties on behalf of the Company.  Upon
termination of Executive’s employment with the Company, s/he will leave with the
Company or promptly return to the Company all originals and copies of such
materials or property then in his/her possession.

 

6.3.1.1. “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to

 

7

--------------------------------------------------------------------------------


 

be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems and techniques, inputs, and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distributor network information, the identities
of actual and prospective distributors and distribution methods, (f) marketing
data, methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of and the Company’s course of dealing with, actual or prospective
suppliers, (i) personnel information, (j) customer and vendor credit
information, and (k) information received from third parties subject to
obligations of nondisclosure or non-use.  Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information.

 

6.3.2.                     Intellectual Property.  Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Executive retains any
interest in the Intellectual Property, Executive hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that Executive
may now or in the future have in the Intellectual Property under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  Executive further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company to perfect, maintain or otherwise
protect its rights in the Intellectual Property, at no cost to Executive.  If
the Company is unable after reasonable efforts to secure Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Executive’s incapacity or any other reason whatsoever, Executive
hereby designates and appoints the Company or its designee as Executive’s agent
and attorney-in-fact to act on his behalf solely for the purpose of executing
and filing documents and doing all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property. Executive acknowledges and agrees that such appointment
is coupled with an interest and is therefore irrevocable.

 

6.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and

 

8

--------------------------------------------------------------------------------


 

renewals in connection therewith, (d) all mask works and all applications,
registrations, and renewals in connection therewith, (e) all trade secrets
(including research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, methodologies, technical
data, designs, drawings and specifications), (I) all computer software
(including data, source and object codes and related documentation), (g) all
other proprietary rights or (h) all copies and tangible embodiments thereof (in
whatever form or medium) which, in the case of any or all of the foregoing, have
been or are developed or created in whole or in part by Executive at any time
and at any place while Executive is employed by the Company and have been or are
created for the purpose of performing Executive’s duties on behalf of the
Company.

 

6.4.                              Acknowledgements.  Executive acknowledges that
the Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ Executive
unless Executive agrees to be bound by the Restrictive Covenants set forth in
this Section 6.

 

6.5.                              Remedies and Enforcement Upon Breach.

 

6.5.1.                     Intention.  It is the intention of the parties that
the foregoing restrictive covenant be enforced as written, and, in any other
event, enforced to the greatest extent (but to no greater extent) in time,
territory and degree of participation as permitted by applicable law.
Accordingly, in the event that any court to which a dispute over these
restrictions may be referred shall find any of these restrictions overly broad
or unreasonable in any way, that court must enforce the restrictions to the
greatest extent deemed reasonable.

 

6.5.2.                     Specific Enforcement.  Executive acknowledges that
any breach by him, willfully or otherwise, of the Restrictive Covenants will
cause continuing and irreparable injury to the Company for which monetary
damages would not be an adequate remedy.  In the event of any such breach or
threatened breach by Executive of any of the Restrictive Covenants, the Company
shall be entitled to injunctive or other similar equitable relief in any court,
without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.

 

6.5.3.                     Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

6.5.4.                     Disclosure of Restrictive Covenants.  Executive
agrees to disclose the existence and terms of the Restrictive Covenants to any
employer that Executive may work for during the Restricted Period.

 

9

--------------------------------------------------------------------------------


 

6.5.5.                     Extension of Restricted Period.  If the Executive
breaches Section 6.1 in any respect, the restrictions contained in that section
will be extended for a period equal to the period that the Executive was in
breach.

 

7.                                       Miscellaneous.

 

7.1.                              Other Agreements.  Executive represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which Executive is a party that would prevent or
make unlawful his/her execution of this Agreement, that would be inconsistent or
in conflict with this Agreement or Executive’s obligations hereunder, or that
would otherwise prevent, limit or impair the performance of Executive’s duties
under this Agreement.

 

7.2.                              Successors and Assigns.  This Agreement shall
be binding upon any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company shall require any such successor to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, or, in the event the Company remains in
existence, the Company shall continue to employ Executive under the terms
hereof.   As used in this Agreement, the “Company” shall mean the Company and
any successor to its business and/or assets, which assumes or is obligated to
perform this Agreement by contract, operation of law or otherwise.  This
Agreement shall inure to the benefit of and be enforceable by Executive and his
personal or legal representatives, executors, estate, trustee, administrators,
successors, heirs, distributees, devisees and legatees.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.  If
Executive dies and any amounts become payable under this Agreement, the Company
will pay those amounts to his estate.

 

7.3.                              Governing Law and Enforcement; Disputes.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Utah, without regard to the principles of conflicts of laws.  Any legal
proceeding arising out of or relating to this Agreement will be instituted in a
state or federal court in the State of Utah, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

 

7.4.                              Waivers.  The waiver by either party of any
right hereunder or of any breach by the other party will not be deemed a waiver
of any other right hereunder or of any other breach by the other party.  No
waiver will be deemed to have occurred unless set forth in writing. No waiver
will constitute a continuing waiver unless specifically stated, and any waiver
will operate only as to the specific term or condition waived.

 

7.5.                              Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law.  However, if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other provision,
and this Agreement

 

10

--------------------------------------------------------------------------------


 

will be reformed, construed and enforced as though the invalid, illegal or
unenforceable provision had never been herein contained.

 

7.6.                              Survival.  Section 6 of this Agreement will
survive termination of this Agreement and/or the cessation of Executive’s
employment by the Company.

 

7.7.                              Notices.  Any notice or communication required
or permitted under this Agreement shall be made in writing and shall be
sufficient if personally delivered or sent by registered or certified mail and
addressed, if to Employee, to Employee’s address set forth in NSP’s records, or
if to NSP, to its principal office, to the attention of the Board.  Such notice
shall be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

7.8.                              Entire Agreement: Amendments.  This Agreement,
the attached exhibits, the Plan, and the Award Agreement contain the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof; and merge and supersede all prior and contemporaneous discussions,
agreements and understandings of every nature relating to Executive’s employment
or engagement with, or compensation by, the Company and any of its affiliates or
subsidiaries or any of their predecessors, including, without limitation, the
Existing Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

7.9.                              Withholding.  All payments to Executive will
be subject to tax withholding in accordance with applicable law.

 

7.10.                        Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

7.11.                        Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

7.12.                        Third Party Beneficiaries.  Subject to Section 7.2,
this Agreement will be binding on, inure to the benefit of and be enforceable by
the parties and their respective heirs, personal representatives, successors and
assigns.  This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than Executive and the Company and
Executive’s and the Company’s permitted successors and assigns, although this
Agreement will inure to the benefit of the Company.

 

8.                                       Section 409A.

 

8.1.                              Section 409A Compliance. The parties intend
that this Agreement comply with the requirements of Code Section 409A.  To the
extent there is any ambiguity as to whether any provision of the Agreement would
otherwise contravene one or more requirements or limitations of Code
Section 409A, such provision shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section

 

11

--------------------------------------------------------------------------------


 

409A and the Treasury Regulations thereunder.  For purposes of Section 409A, the
right to receive one or more payments or benefits under this Agreement shall be
treated as a right to a series of separate payments.  In no event shall
Executive have the right to designate, directly or indirectly, the calendar year
of any payment subject to Code Section 409A.

 

8.2.                              Delayed Commencement Date.  Notwithstanding
any provision to the contrary in this Agreement, no payments or benefits to
which Executive becomes entitled in accordance with this Agreement shall be made
or paid to Executive prior to the earlier of (i) the first day of the seventh
(7th) month following the date of his separation from service or (ii) the date
of his death, if Executive is deemed, pursuant to the procedures established by
the Company’s Compensation Committee in accordance with the applicable standards
of Code Section 409A and the Treasury Regulations thereunder and applied on a
consistent basis for all non-qualified deferred compensation plans of the
Employer Group subject to Code Section 409A, to be a “specified  employee”
within the meaning of Code Section 409A at the time of such separation from
service and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this
Section 8.2 shall be paid to Executive in a lump sum, and any remaining payments
due under this Agreement shall be paid in accordance with the normal payment
dates specified for them herein.

 

[This space left blank intentionally; signature page follows]

 

12

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

By:

/s/   Stephen M. Bunker

 

 

 

 

Title:

Chief Financial Officer

 

 

 

MICHAEL DEAN

 

 

 

 

/s/ Michael Dean

 

Executive

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the day of            day
of                   ,                      by and between
                                       (the “Executive”) and Nature Sunshine
Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 5 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                       Consideration. Executive acknowledges
that: (i) the payments, rights and benefits set forth in Section 5 of the
Agreement constitute full settlement of all his/her rights under the Agreement,
and (ii) except as otherwise provided specifically in this Release, the Company
does not and will not have any other liability or obligation to Executive under
the Agreement. Executive further acknowledges that, in the absence of his
execution of this Release, the benefits and payments specified in the Agreement
(other than those specified) would not otherwise be due to him/her.

 

2.                                       Release and Covenant Not to Sue.

 

2.1.                              Executive and the Company each hereby fully
and forever releases and discharges the other, and all of their respective
predecessors and successors, assigns, stockholders, subsidiaries, parents,
affiliates, officers, directors, trustees, employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and
Executive and each such respective person or entity is each referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
including those arising out of Executive’s employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

 

2.2.                              Executive and the Company expressly represent
that they have not filed a lawsuit or initiated any other administrative
proceeding against a Released Person and that neither has assigned any claim
against a Released Person. Executive and the Company each

 

--------------------------------------------------------------------------------


 

further promise not to initiate a lawsuit or to bring any other claim against
the other or any Released Person arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment. 
This Release will not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.  This Release shall not
affect Executive’s rights under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.                                       Restrictive Covenants.  Executive
acknowledges that the restrictive covenants contained in Section 6 of the
Agreement will survive the termination of his employment. Executive affirms that
those restrictive covenants are reasonable and necessary to protect the
legitimate interests of the Company, that he received adequate consideration in
exchange for agreeing to those restrictions and that he will abide by those
restrictions.

 

4.                                       Non-Disparagement.  Neither Executive
nor the Company will disparage the other or any of their respective Released
Persons or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of the other or their
respective Released Persons.

 

5.                                       Cooperation.  Executive further agrees
that, subject to reimbursement of his reasonable expenses, he will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which Executive was
in anyway involved during his employment with the Company. Executive shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

6.                                       Rescission Right.  Executive expressly
acknowledges and recites that (a) he has read and understands the terms of this
Release in its entirety, (b) he has entered into this Release knowingly and
voluntarily, without any duress or coercion; (c) he has been advised orally and
is hereby advised in writing to consult with an attorney with respect to this
Release before signing it; (d) he was provided twenty-one (21) calendar days
after receipt of the Release to consider its terms before signing it; (e) should
he nevertheless elect to execute this Agreement sooner than 21 days after he has
received it, he specifically and voluntarily waives the right to claim or allege
that he has not been allowed by the Company or by any circumstances beyond his
control to consider this Agreement for a full 21 days; and (f) he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Release, in which case this Release shall be unenforceable, null and void.
Executive may revoke this Release during those seven (7) days by providing
written notice of revocation to the Company at the address specified in
Section 7.7 of the Agreement.

 

7.                                       Challenge.  If Executive violates or
challenges the enforceability of any provisions of the Restrictive Covenants or
this Release, no further payments, rights or benefits under Section 5 of the
Agreement will be due to Executive (except where such provision would be
prohibited by applicable law, rule or regulation).

 

2

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous.

 

8.1.                              No Admission of Liability.  This Release is
not to be construed as an admission of any violation of any federal, state or
local statute, ordinance or regulation or of any duty owed by the Company to
Executive. The Company specifically denies any such violations.

 

8.2.                              No Reinstatement. Executive agrees that he
will not without the consent of the Company apply for reinstatement with the
Company or seek in any way to be reinstated, re-employed or hired by the Company
in the future,

 

8.3.                              Successors and Assigns. This Release shall
inure to the benefit of and be binding upon the Company and Executive and their
respective successors, permitted assigns, executors, administrators and heirs.
Executive shall not may make any assignment of this Release or any interest
herein, by operation of law or otherwise. The Company may assign this Release to
any successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

8.4.                              Severability. Whenever possible, each
provision of this Release will be interpreted in such manner as to be effective
and valid under applicable law. However, if any provision of this Release is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Release will be reformed, construed and enforced as though the invalid, illegal
or unenforceable provision had never been herein contained.

 

8.5.                              Entire Agreement: Amendments. Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.

 

8.6.                              Governing Law. This Release shall be governed
by, and enforced in accordance with, the laws of the State of Utah, without
regard to the application of the principles of conflicts of laws.

 

8.7.                              Counterparts and Facsimiles. This Release may
be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

MICHAEL DEAN

 

 

 

 

 

 

 

 

Executive

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Eligible Benefits

 

 

·

Paid Time Off (PTO) at 3 days upon start and accrues to 25 days during the first
year

 

 

 

 

·

Ten paid holidays each year

 

 

 

 

·

Medical/dental plan coverage for Executive, Executive’s spouse and dependent
children

 

 

 

 

·

Life insurance at two times annual salary

 

 

 

 

·

Wellness Benefits

 

 

 

 

·

Eye care plan

 

 

 

 

·

Employee Assistance Program

 

 

 

 

·

One hundred percent match on contributions to the 401(k) retirement plan up to
five percent of Executive’s income (automatic enrollment upon first day of
employment)

 

 

 

 

·

Opportunity to participate in NSP’s Supplemental Elective Deferral Plan

 

 

 

 

·

$750 spending account on company products

 

 

 

 

·

Tuition reimbursement (maximum $3,000 per year)

 

 

 

 

·

Short-term and long-term disability programs

 

 

Relocation reimbursement to include the following if needed:

 

1.               Relocation assistance is provided to pay for the packing,
movement and unpacking of household goods of up to 20,000 pounds maximum.
Automobile, if driven to Utah, is reimbursed at $.50 per mile.

 

2.               If needed, Company will pay for a period up to 30 days for
household goods storage.

 

3.               Reimbursement of realtor fees associated with the sale of home
authorized at 6 percent of the selling price of the home, up to a maximum
allowable expense of $60,000.

 

5

--------------------------------------------------------------------------------


 

4.               Reimbursement of expenses covered relative to the purchase of a
home authorized up to a maximum allowable expense of $6,000. Covered expenses
are limited to loan origination, appraisal, credit report, mortgage application,
document preparation, title search, survey escrow, and inspection report fees.
To the extent that such reimbursement results in the recognition of taxable
income by Executive, the Company will pay Executive an additional amount
sufficient to fully cover the federal, state and local income tax liability
attributable to such reimbursements, calculated as if Executive’s marginal tax
rate is 37%.  Such tax gross up payment will be paid to Executive by the end of
the calendar year next following the calendar year in which the related taxes to
which it relates are remitted to the tax authorities.

 

5.               Round trip airfare and other reasonable expenses associated
with house closing for home in California.

 

6

--------------------------------------------------------------------------------

 

 

 